       Case 2:16-md-02724-CMR Document 1522 Filed 09/17/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                             MDL 2724
PRICING ANTITRUST LITIGATION                               16-MD-2724

                                                           HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



                                             ORDER

       Plaintiffs submitted a letter motion to the Special Discovery Master to compel

Respondents to produce documents pursuant to subpoenas issued under Federal Rule of Civil

Procedure 45. Respondents Karen Strelau and Susan Knoblauch are nonparties who are former

executives of several Defendant pharmaceutical companies, and they have invoked their Fifth

Amendment right against self-incrimination in objecting to the subpoenas. The Special

Discovery Master issued his First Report and Recommendation (“R&R”), concluding that the

letter motion to compel should be denied. Plaintiffs have filed objections to the R&R, to which

Respondents have replied. The Court will approve the R&R and deny the letter motion to

compel.

       The documents sought include records of communications with any employees of any

competitor, copies of any messages exchanged, calendars used in connection with Respondents’

employment, and any documents concerning the pricing, sale, marketing, or production of the

generic drugs at issue. The Special Discovery Master viewed it as a close question, but agreed

that Respondents had identified a real or substantial risk of prosecution and that the act of
           Case 2:16-md-02724-CMR Document 1522 Filed 09/17/20 Page 2 of 4




producing these documents was potentially incriminating. 1 The Special Discovery Master also

determined that the existence of the documents was not a foregone conclusion because Plaintiffs

have not demonstrated that they have prior knowledge of the existence, possession, and

authenticity of the responsive documents. 2

           Plaintiffs contend that the act of producing the documents is not testimonial because

Respondents would not be required to use any subjective decision-making or judgment in

producing responsive documents through a “largely mechanical Search Term Protocol.”

However, the requests would also require Respondents to produce documents that they know

exist but were not located through the searches. Because of this, and the broad wording of

defined terms as well as the expansive scope of the subpoenas, the Court agrees with the

conclusion of the R&R that compliance would require Respondents to communicate aspects of

existence, possession, and authenticity that would impair their right against self-incrimination.

            The Court also does not agree with Plaintiffs’ contention that they have demonstrated

that is a foregone conclusion that documents are in Respondents’ possession or that they contain

evidence relevant to this litigation. “[T]he Fifth Amendment does not protect an act of

production when any potentially testimonial component of the act of production—such as the

existence, custody, and authenticity of evidence—is a ‘foregone conclusion’ that ‘adds little or

nothing to the sum total of [Plaintiffs’] information.’” 3 The foregone-conclusion rule applies

when the party seeking the information can “describe with reasonable particularity” the

1
  Whether or not the documents themselves are incriminating is not the issue; the Fifth Amendment is implicated
where the assembly of documents could provide a prosecutor with a “lead to incriminating evidence,” or “a link in
the chain of evidence needed to prosecute.” United States v. Hubbell, 530 U.S. 27, 42 (2000) (internal citations
omitted).
2
 “When the production of evidence does concede the existence, custody, and authenticity of that evidence, the Fifth
Amendment privilege against self-incrimination applies because that production constitutes compelled testimony.”
United States v. Apple MacPro Computer, 851 F.3d 238, 247 (3d Cir. 2017).
3
    Id. (quoting United States v. Fisher, 425 U.S. 391, 411 (1976)).


                                                            2
           Case 2:16-md-02724-CMR Document 1522 Filed 09/17/20 Page 3 of 4




documents it seeks to compel. 4 Plaintiffs have demonstrated that they have records, for example,

showing that communications have occurred between Respondents and certain individuals, and a

narrower subpoena directed to communications with those individuals might fall within the

foregone-conclusion rule. But the subpoenas as issued sweep too broadly.

           It is important to note that the issue before the Court is limited to the production of

documents in response to the current subpoenas issued to these nonparty Respondents; Plaintiffs

are in no way restricted from seeking the same information through discovery directed to other

persons and entities. Plaintiffs also are not restricted from serving upon Respondents narrowly-

tailored subpoenas to which the foregone-conclusion rule would apply or where production of

documents would not be testimonial. The Court has not based its ruling on the content of the

documents and it is not necessary under the circumstances to examine any documents in

camera. 5

           AND NOW, this 17th day of September 2020, upon de novo review of the First Report

and Recommendation of the Special Discovery Master as to Plaintiffs’ Motion to Compel

Production of Documents Pursuant to Rule 45 Subpoenas [MDL Doc. No. 1176], Plaintiffs’

objections, Respondents’ response, and Plaintiffs’ reply, it is hereby ORDERED that:

           1. The objections are OVERRULED;

           2. The R&R is APPROVED;

           3.   Plaintiffs’ letter motion submitted to the Special Master to compel Karen Strelau and

                Susan Knoblauch to respond to the subpoenas served on them is DENIED as to those

                subpoenas; and


4
    Id. (quoting Hubbell, 530 U.S. at 30).
5
 Plaintiffs somewhat contradictorily argue both that the Special Discovery Master erred in considering the contents
of the documents and that the Court should not rule on the motion without examining the documents.


                                                         3
Case 2:16-md-02724-CMR Document 1522 Filed 09/17/20 Page 4 of 4




4. The Clerk is directed to TERMINATE Karen Strelau and Susan Knoblauch as

   respondents in 16md2724.

It is so ORDERED.

                                        BY THE COURT:
                                        /s/ Cynthia M. Rufe
                                        ____________________
                                        CYNTHIA M. RUFE, J.




                                    4
